Exhibit 10.11

AMENDED AND RESTATED STOCK OPTION GRANT PROGRAM

FOR

NONEMPLOYEE DIRECTORS UNDER THE

ZYMOGENETICS 2001 STOCK INCENTIVE PLAN

(As amended and restated effective January 1, 2007)

The following provisions set forth the terms of the stock option grant program
(the “Program”) for nonemployee directors of ZymoGenetics, Inc. (the “Company”)
under the Company’s 2001 Stock Incentive Plan (the “Plan”). The following terms
are intended to supplement, not alter or change, the provisions of the Plan, and
in the event of any inconsistency between the terms contained herein and in the
Plan, the Plan shall govern. All capitalized terms that are not defined herein
shall be as defined in the Plan.

 

  1. Eligibility

Each director of the Company who is not otherwise an employee of the Company or
any Related Company (an “Eligible Director”) shall be eligible to receive grants
under the Plan, as discussed below.

 

  2. Initial Grants

(a) Each Eligible Director who is first elected or appointed to the Board shall
automatically be granted as of the date of such initial election or appointment
a Nonqualified Stock Option to purchase 20,000 shares of Common Stock (the
“Initial Grant”).

(b) Initial Grants made on or after January 1, 2007 shall vest and become
exercisable in three equal annual installments as follows, assuming continued
service on the Board for such period:

 

Period of Eligible Director’s Continuous

Service as a Director From the Grant Date

  

Percentage of Total Initial Grant

That Is Vested and Exercisable

One year

   33 1/3%

Two years

   66 2/3%

Three years

   100%

 

  3. Annual Grants

(a) Immediately following each year’s Annual Meeting of Shareholders (an “Annual
Meeting”) that occurs in 2007 and thereafter, each Eligible Director shall
automatically receive a Nonqualified Stock Option to purchase 12,000 shares of
Common Stock (each, an “Annual Grant”); provided that any Eligible Director who
received an Initial Grant within five months before an Annual Meeting shall not
receive an Annual Grant until immediately following the second Annual Meeting
after the date of such Initial Grant.



--------------------------------------------------------------------------------

(b) Such Annual Grants shall fully vest and become exercisable on the next
Annual Meeting, assuming continued service on the Board for such period.

 

  4. Option Exercise Price

The exercise price of an Option shall be the Fair Market Value of the Common
Stock on the Grant Date.

 

  5. Manner of Option Exercise

An Option shall be exercised by giving the required notice to the Company,
stating the number of shares of Common Stock with respect to which the Option is
being exercised, accompanied by payment in full for such Common Stock, which
payment may be in whole or in part (a) in cash or check, (b) in shares of Common
Stock, owned by the Eligible Director for at least six months (or any shorter
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes) having a Fair Market Value on the day prior to the exercise
date equal to the aggregate Option exercise price, or (c) if and so long as the
Common Stock is registered under the Exchange Act and to the extent permitted by
law, by delivery of a properly executed exercise notice, together with
irrevocable instructions to a broker, to properly deliver to the Company the
amount proceeds to pay the exercise price, all in accordance with the
regulations of the Federal Reserve Board.

 

  6. Term of Options

Each Option shall expire ten years from the Grant Date thereof, but shall be
subject to earlier termination as follows:

(a) In the event that an Eligible Director ceases to be a director of the
Company for any reason other than the death of the Eligible Director, the
unvested portion of any Option granted to such Eligible Director shall terminate
immediately and the vested portion of the Option may be exercised by the
Eligible Director only within one year after the date he or she ceases to be a
director of the Company or prior to the date on which the Option expires by its
terms, whichever is earlier.

(b) In the event that an Eligible Director ceases to be a director of the
Company by reason of the death of the Eligible Director, the entire Option shall
automatically become fully vested and must be exercised within one year after
the date of death of the Eligible Director or on or prior to the date on which
the Option expires by its terms, whichever is earlier, by the personal
representative of the Eligible Director’s estate, the person(s) to whom the
Eligible Director’s rights under the Option have passed by will or the
applicable laws of descent and distribution or the beneficiary designated
pursuant to Section 11 of the Plan. In the event that an Eligible Director dies
following cessation of services as a director, the portion of the Option that
was vested on the date of such cessation of services must be exercised on or
before one year after the date of death of the former director or on or prior to
the date on which the Option expires by its terms, whichever is earlier.

 

-2-



--------------------------------------------------------------------------------

  7. Company Transactions

In the event of any Company Transaction, other than a Related Party Transaction,
each Initial and Annual Grant that is at the time outstanding shall
automatically accelerate so that each such grant shall, immediately prior to the
specified effective date for the Company Transaction, become fully vested and
exercisable. Such Options shall terminate and no longer be exercisable to the
extent that they are not exercised prior to the Company Transaction.

  8. Amendment

The Board may amend the provisions contained herein in such respects as it deems
advisable. Any such amendment shall not, without the consent of the Eligible
Director, impair or diminish any rights of an Eligible Director or any rights of
the Company under an Option.

Provisions of the Plan (including any amendments) that were not discussed above,
to the extent applicable to Eligible Directors shall continue to govern the
terms and conditions of Options granted to Eligible Directors.

Originally adopted on September 18, 2001, and amended and restated on
September 16, 2004. Further amended and restated by the Board on December 11,
2006, such amendments effective January 1, 2007 to require three-year vesting
(rather than one-year vesting) for Initial Grants granted on or after January 1,
2007 and to increase the size of each Annual Grant from 7,500 shares to 12,000
shares.

 

-3-